Citation Nr: 1713634	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1967 to February 1974, and in the United States Army from March 1980 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this claim in February 2014 and June 2016 for further development. 

The Veteran testified at a hearing before the undersigned in October 2012.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's headaches are not linked to disease or injury incurred or aggravated in active service. 

2. The Veteran's headaches have not been caused or aggravated by his service-connected tinnitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In the alternative, the Board finds that a reasonable person would be expected to understand from the notice provided what is required to establish the claim.  Accordingly, no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), VA treatment records, and private treatment records to the extent possible.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has been properly notified of records VA was unable to obtain, and provided an opportunity to submit the records himself. 

VA examinations have been performed and medical opinions provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board also finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

The Veteran states that he has a current headache disorder related to headaches he experienced during service, or caused or aggravated by his service-connected tinnitus.  For the following reasons, the Board finds that service connection is not established. 

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against direct service connection for the Veteran's headaches.  The Veteran was diagnosed with headaches, not otherwise specified (NOS) in the April 2014 VA examination report, and with tension headaches in the August 2016 VA examination report.  In his October 2012 hearing testimony, the Veteran stated that he had not been treated for headaches during or since active service.  The STRs do not reflect treatment for or diagnoses of headaches, and the service examinations show that the Veteran's head and neurologic functioning were clinically evaluated as normal.  The Veteran denied frequent or severe headaches in service reports of medical history, including in a May 1988 periodic report, which is dated several years after separation from his second period of active service.  Post-service treatment records also do not reflect treatment, complaints, or diagnoses of headaches.  

Although the Veteran stated at the October 2012 Board hearing that he occasionally had headaches during service, he stated at the April 2014 VA examination that he did not recall when his headaches began.  Moreover, at the August 2016 VA examination, he stated that he did not remember when his headaches began, but thought that they may have started twenty or twenty-five years earlier, which would be around the early 1990's.  Given the inconsistencies and equivocal nature of the Veteran's statements, and the fact that he denied a history of frequent or severe headaches in reports of medical history, including several years after separation from service, the Board does not find it credible that the Veteran's headache disorder manifested during service or within one year of service separation. 

The August 2016 VA examiner concluded that it was less likely than not that the Veteran's tension headaches were related to service.  The examiner explained that the STRs did not reveal complaints of, diagnosis of, or treatment of headaches.  The examiner thus found that as a headache condition could not be linked to the  Veteran's service period, and as the Veteran did not give a history that his headaches began in service, it was less likely than not that his headache disorder was related to his military career. 

The August 2016 opinion was rendered by an objective medical professional based on review of the Veteran's medical history and the findings made on examination, and is supported by a specific explanation that is consistent with the credible evidence of record.  It thus carries a lot of probative weight in the Board's determination. 

The Board has considered the Veteran's opinion that his headache disorder is related to service, but finds that it lacks probative value and is outweighed by the VA medical opinion finding against a link to service.  In this regard, the Board may not categorically reject lay testimony or find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, whether the Veteran's current tension headaches are related to service that occurred years earlier, and when the credible evidence does not show headaches at the time, is not a determination that can be made based on lay observation alone.  See Jandreau, 492 F .3d at 1377 n.4.  Accordingly, as the Veteran is a lay person in the medical field, his unsupported opinion lacks probative value on this issue.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  It is outweighed by the VA examiner's more probative opinion finding against a relationship to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the Veteran has not been diagnosed with migraine headaches, and as the evidence does not otherwise suggest that the Veteran's tension headaches constitute an organic disease of the nervous system, service connection may not be established based solely on chronicity during service or a continuity of symptomatology after discharge for headaches as a chronic disease, or for headaches that manifest to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  In the alternative, as discussed above, the credible evidence does not show that a headache disorder manifested during service or until years after service separation. 

Accordingly, service connection is not established on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

The preponderance of the evidence also weighs against a relationship between the Veteran's tension headaches and his service-connected tinnitus.  In the August 2016 report, the VA examiner concluded that the Veteran's headaches were not caused or aggravated by his tinnitus.  With regard to causation, the examiner explained tinnitus is not a cause of tension headaches.  Rather, most tinnitus is due to a sensorineural hearing loss with resulting dysfunction within the auditory system, among other rarer causes unrelated to headaches.  The examiner further stated that tension headaches and tinnitus are separate and distinct conditions, without common or overlapping anatomic or physiologic etiologies.  The examiner also noted that the Veteran did not indicate that his headaches were in any way related to his tinnitus, either by date of onset, or temporally.  Therefore it was less likely than not that the Veteran's headache disorder was caused by his tinnitus. 

With regard to aggravation, the examiner initially found that a baseline level of severity could not be established for the Veteran's tension headaches.  The examiner also noted later in the report that the Veteran did not indicate that his headaches had worsened over the years, but rather stated that they had become less frequent.  The examiner again explained that tension headaches and tinnitus are separate and distinct conditions, without common or overlapping anatomic or physiologic etiologies.  The examiner also noted that the Veteran did not indicate that his headaches were in any way related to his tinnitus, either by date of onset, or temporally.  Further, the examiner noted that the Veteran's tinnitus was constant, yet his headaches were sporadic and had no identifiable trigger.  They did not worsen when the tinnitus worsened.  Moreover, the Veteran did not indicate that his headaches had worsened over the years, rather they had become less frequent.  Therefore there was no indication that there had been aggravation of the headaches by his tinnitus, according to the examiner.  The examiner thus concluded that it was less likely than not that the Veteran's headache disorder was aggravated by his tinnitus. 

The VA examiner's opinion carries a lot of probative weight in the Board's determination, as it was rendered by an objective medical professional, is based on review of the Veteran's medical history and the examination findings, and is supported by a specific explanation.  

The Board has considered the Veteran's opinion that his tinnitus caused or aggravated his tension headaches.  Because the issue of whether tinnitus caused the Veteran's headaches or proximately resulted in their worsening beyond their natural progression is a determination that is too complex to be made based on lay observation alone, the Veteran's unsupported opinion does not constitute competent evidence and therefore lacks probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, and in the alternative, it is outweighed by the more probative VA medical opinion in this case.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
 
Accordingly, service connection on a secondary basis is not established for the Veteran's headaches.  See 38 C.F.R. § 3.310. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for headaches is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable determination in this matter. 



ORDER

Service connection for headaches, to include as secondary to service-connected tinnitus, is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


